DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a divisional of Application No. 16/159021 (10/12/2018), which is a continuation of Application No. 15/698965 (9/08/2017), which is a continuation of Application No. 14/862663 (9/23/2015), which in turn is a divisional of Application No. 13/780284 (2/28/2013).
Acknowledgement is also made on the instant application’s claim to the priority benefit of U.S. Provisional Application No. 61/604824 filed on 2/29/2012, under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/26/2020, 11/12/2021, and 5/17/2022 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Claim Objections
Claim 1 is objected to because: “Verrucomicrobia” is a phylum but is italicized (only family, genus, and species names have to be properly written in italics form). Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “glucose” (line 3) is recited twice since it is also known as “dextrose” (line 2); and there should be no spaces in the word “fructo oligo saccharide” (line 4).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: incorrect grammar (the noun before “comprises” is in plural form so it should be amended to “comprise”); and “fructooligosaccharide” (line 2) is recited twice given that one of its synonyms is “oligofructose” (line 4). Appropriate correction is required.
Claims 15-16 are objected to due to incorrect grammar. The word “bacteria” is plural thus the correct verb is “comprise”.

Claim Interpretation
	Claims 18-20 recite “a non-viable component specific to Verrucomicrobia”. The term “specific to” in this recitation is being interpreted to mean that the non-viable component is produced by or derived from Verrucomicrobia.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant), regards as the invention.
Claim 1 recites “wherein the bacteria comprise an effective amount of substantially purified Verrucomicrobia”. The term “effective amount” renders the claim indefinite since the claim does not state the function of the claimed product and it cannot be determined what amounts of said bacteria are considered effective based on the disclosure. The specification indicates that the claimed product has varying uses including altering relative abundance of one or more microbiota in a subject (par. [0089]; wherein the microbiota refer to numerous bacterial species, [00101]), regulating fat storage, energy utilization and/or weight loss in a subject (par. [0090]). See MPEP 2173.05(c)(III). 
 Claim 12 depends on claim 13 but the parent claim does not recite any “prebiotic”. Thus, the instant claim lacks antecedent basis. For the purpose of applying prior art, claim 12 is being examined as if it depends on claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance”, which became effective on January 7, 2019 (see 84 Fed. Reg. 50) and updated on October 2019. In the instant application, claims 1-16 and 18-20 recite a law of nature and natural phenomenon. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below: 

Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106: 
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter? 
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea? 
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application? Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations: 
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis in View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to Step (2A) is “yes” because the claimed product contains bacteria comprising an effective amount of substantially purified Verrucomicrobia (claims 1-17) or a bacterial structural component produced by Verrucomicrobia such as a protein or lipid (claims 18-20). 
Prong 1: since Verrucomicrobia bacteria are found in nature such as in the gastrointestinal tract of humans and their structural components are naturally formed (i.e., natural products), the claims are directed to a law of nature and natural phenomenon.
The claims also require that the claimed product is a “food, drink, dietary supplement, food supplement, or food additive” and “formulated for oral delivery”. These recitations do not confer a particular structure and are interpreted to mean the claimed product is suitable for ingestion or oral administration. Accordingly, the claimed product is not markedly different from naturally occurring Verrucomicrobia or structural components naturally produced by Verrucomicrobia.
Some dependent claims further require other components: sweeteners, stabilizers, binders, humectants, and/or natural/artificial colors/flavors/preservatives (claim 2); sugars like monosaccharide, disaccharide, and polysaccharide (claim 3); short chain fatty acids (claim 4); probiotics (claim 7); other bacteria like those belonging to Bacteroidetes, Firmicutes, or Proteobacteria (claims 8-10); prebiotics like fructooligosaccharide and inulin (claims 11-12). These additional components include natural products such as honey (a natural sweetener produced by honey bees), fructose (a monosaccharide found in plants like sugar cane), butyric acid (a short chain fatty acid generated by butyrate-producing bacteria like Clostridium butyricum), Lactobacillus (lactic acid bacteria found in the human body), and fructooligosaccharide (a prebiotic obtained from blue agave plant, vegetables, and fruits like bananas). Although these natural products and Verrucomicrobia are not found together in nature, there is no evidence showing that the resulting mixture leads to a significant change in structure, function, or property.
In other dependent claims, the claimed product is formulated in “a liquid form, a solid form, a powder form, a dispersion, or a suspension form” or “a tablet form or a pill form”, which are formulations that do not confer markedly different characteristics. Similarly, there is no evidence demonstrating that lyophilizing the claimed product results in a significant alteration of structure, function, or property.
 Prong 2: the claimed composition being food, drink, dietary supplement, food supplement, or food additive merely means it is edible and can be combined with food/drink, which encompasses other natural products like water and milk. These additional elements do not induce transformation or reduction to a different state/thing, and only links Verrucomicrobia to a general use and not to specific field of technology. With regards to the other additional elements recited in the dependent claims, they also do not limit the recited judicial exception in a meaningful way such that it is transformed or confined to a particular use or technological environment. Thus, the recited judicial exception is not integrated into a practical application.
The answer to Step (2B) is “no”. Providing bacteria as a food, drink, dietary supplement, food supplement, or food additive, and formulating it for oral delivery is well-understood and conventional in the art. For example, Sadowsky et al. (WO 2012/122478) teaches compositions comprising microbial cells that include members of the class Verrucomicrobiae, which is classified under the phylum Verrucomicrobia (lines 21-2, p.9 and lines 4-6, p.10). The compositions can be administered orally such as by providing it in the form of a pill or combining it with a food (lines 29-34, p. 14). Other materials that can be added include a binder like gelatin, a sweetening agent like sucrose, and a flavoring agent like peppermint (lines 2-8, p. 15). Sadowsky et al. also teaches that the compositions can be processed through methods such as lyophilization (lines 21-22, p. 18)
Hence, the claims are considered not patent subject matter eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 5-6, 9, 13-15, and 17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sadowsky et al. (Pub. No. WO 2012/122478 A1).
Sadowsky et al. discloses compositions comprising an extract of human feces (Abstract). The composition contains fecal microbes which include prokarytic cells such as members of the phyla Bacteroidetes, Firmicutes, Proteobacteria (lines 21-34, p. 9), as well as members of the class Verrucomicrobiae like the family Verrucomicrobiaceae (lines 5-6, p. 10). 
In an embodiment, the composition has no greater than 0.001-5% by weight of non-living material/biological material (lines 24-28, p.10). It can be prepared from a fecal sample through a process that results in an extract that is highly enriched for all colon microbiota (lines 1-33, p.17). Further processing of the fecal extract includes freeze drying, spray drying, lyophilization, vacuum drying, and air drying (lines 19-22, page 18).
The disclosed composition can be administered by any method suitable for depositing in the gastrointestinal tract such as oral administration via a solid such as pill, tablet, or capsule (lines 10-16, p. 14). Oral compositions can include an inert diluent or edible carrier and can be combined with a food like ice cream (lines 29-34, p. 14).
	Sadowsky et al.’s composition reads on the instant application’s invention as follows:
Regarding claim 1: the compositions’ fecal microbes comprising members of Verrucomicrobiaceae, which is a bacterial family classified under the phylum Verrucomicrobia, is equivalent to “a substantially purified Verrucomicrobia”. 
The fecal microbes being obtained through a process that yields an extract highly enriched for all colon microbiota including Verrucomicrobiaceae meets the requirement that the bacteria are “substantially purified”, which is defined by Applicant as “a bacterial strain or a mixture of more than one bacterial strains that are substantially enriched in a sample… such that the sample is at least about 50%, 60%, 70%, 80%, 85%,, 90%, 95%, 99% or greater of the desired bacterial strain(s)…” (par. [00100], p. 25 of Specification).
The embodiment of the compositions being in the form of oral compositions satisfies the limitation that the claimed invention is “formulated for oral delivery”.
The oral compositions having an edible carrier and combinable with a food corresponds to the claimed invention being “A food, drink, dietary supplement, food supplement, or food additive”.
Regarding claim 2: the oral compositions can further contain compounds including a sweetening agent like sucrose and a flavoring agent like peppermint (lines 7-8, p. 15), thereby fulfilling “further comprising one or more sweeteners, stabilizers, binders, humectants, natural flavors, artificial flavors, natural colors, artificial colors, natural preservatives, artificial preservatives, or a combination thereof”.
Regarding claim 3: a sweetening agent like sucrose, a binding agent like gelatin, and a flavoring agent like peppermint (lines 3-8, p. 15) meets “further comprising a monosaccharide, disaccharide, polysaccharide, sucrose, dextrose, maltose, dextrin, xylose, ribose, glucose, mannose, galactose, sucromalt, fructose (levulose), invert sugar, corn syrup, maltodextrin, fructo oligo saccharide syrup, partially hydrolyzed starch, corn syrup solids, polydextrose, soluble fiber, insoluble fiber, natural cane juice, gelatin, citric acid, lactic acid, natural colors, natural flavors, fractionated coconut oil, carnauba wax, or a combination thereof”.
	Regarding claim 5: Sadowsky et al. teaches that the oral compositions can be provided as a solid or liquid (lines 15-16, p. 14). This teaching is equivalent to the limitation “formulated in a liquid form, a solid form, a powder form, a dispersion form, or a suspension form”.
	Regarding claim 6: examples of oral compositions include pill and tablet, which are the same as “formulated in a tablet form or a pill form”.
	Regarding claim 9: the fecal microbes comprise microorganisms such as members of Bacteroidetes, Firmicutes, and Proteobacteria (lines 21-34, p. 9), thereby satisfying “further comprising at least one of a substantially purified Bacteroidetes, a substantially purified Firmicutes, or a substantially purified Proteobacteria”.
	Regarding claim 13: the instant claim recites that the claimed invention is “formulated for administration in one or more doses per day”. This recitation is deemed an intended use of the claimed product. 
It should be noted that the body of the claim is what fully and intrinsically sets forth all limitations of the claimed invention, such as all the components of a product. An intended use of an invention is not considered a claim limitation. See MPEP § 2111.02. Recitation of the purpose of a claimed invention is only evaluated in as far as whether the recited purpose results in a structural difference between the claimed invention and the prior art. Regardless, Sadowsky et al.’s teaching of providing a single dosage having an appropriate number of cells such as between 1 x 1010 and 5 x 1010 cells (lines 1-3, p. 18) is considered to structurally meet the claimed product.	
	Regarding claim 14: processing the fecal microbes such as via lyophilization (lines 19-22, page 18) meets the stipulation that the bacteria are “lyophilized”.
	Regarding claim 15: Sadowsky et al. teaches incorporating a cryoprotectant to maintain viability of fecal microbes as they are known to protect microbes under freezing conditions (lines 31-34), suggesting that the disclosed compositions comprise viable fecal microbes, which fulfills “wherein the bacteria comprises viable cells”.
Regarding claim 17: the disclosed composition being administered orally can be encapsulated and formulated such that it is not exposed to conditions prevalent in the gastrointestinal tract before the colon, such as high acidity and digestive enzymes in the stomach (lines 21-32, p. 15). This teachings is analogous to “further comprising a coating, wherein the coating does not begin to degrade until after it exits the stomach of a subject.”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 9, 13-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadowsky et al. (Pub. No. WO 2012/122478 A1) in view of Wong et al. (Journal of Clinical Gastroenterology 2006, Vol. 40, pages 235-243).
Sadowsky et al.’s teachings are set forth above and applied herein. Claims 1-3, 5-6, 9, 13-15, and 17 are anticipated by Sadowsky et al..
	Regarding claim 4: the product of claim 1 is further required to comprise “one or more short chain fatty acids”.
	What differentiates Sadowsky et al. is that the disclosed compositions are not disclosed to contain short chain fatty acids.
	Short chain fatty acids (SCFAs) are known in the art as substances capable of improving colonic and systematic health. According to Wong et al., SCFAs are organic fatty acids with 1-6 carbon atoms (last par., right col., p. 235). Examples of SCFAs include as butyric acetic, and propionic acids, which have been associated with reduced risk of diseases like irritable bowel syndrome, inflammatory bowel disease, and cardiovascular disease (first par., right col., p. 235). Increases in SCFA amounts lead to decreased pH, which influences composition of the colonic microflora (ex. reduces pathogenic Clostridia when pH is more acidic), decreases bile acid solubility, increases mineral absorption, and reduces ammonia absorption (last par., left col., p. 238). Among the SCFAs, butyrate is most important in colonocyte metabolism and butyrate oxidation makes up more than 70% of the oxygen consumed by human colonic tissue (third par., right col., p.239).
	A person with ordinary skill in the art at the time of invention would have therefore been motivated to add SCFAs like butyric acid to Sadowsky et al.’s oral compositions. It can be predicted that such addition would provide the advantage of improving a subject’s colonic health. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
	Thus, claim 4 is obvious over Sadowsky et al. in view of Wong et al..

Claims 1-3, 5-7, 9, 13-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadowsky et al. (Pub. No. WO 2012/122478 A1) in view of Fitzpatrick et al. (Pub. No. US 2009/0252708 A1).
The teachings of Sadowsky et al. are described previously and applied herein. Sadowsky et al. is found to anticipate claims 1-3, 5-6, 9, 13-15, and 17.
Regarding claim 7: the product of claim 1 is further defined as “comprising one or more additional probiotic strains”.
Sadowsky et al. does not expressly teach having one or more additional probiotic strains.
Nonetheless, Fitzpatrick et al. states that Escherichia coli are normal colonists of the human gastrointestinal tract and that non-pathogenic strains derived from it are useful for restoring normal gastrointestinal flora of mammals like humans (par. [0103], p. 7). Various strains have previously been shown to alter microbial balance in the gastrointestinal tract, inhibit enteric pathogens like Salmonella, and treat infectious diarrhea such as diarrhea caused by Clostridium difficile (par. [0042], p. 4). Fitzpatrick et al. discloses a biotherapeutic composition comprising a probiotic E. coli strain, particularly the M-17 strain, which can also be combined with other probiotics like Lactobacillus (belongs to the phylum Firmicutes), that is useful for treating gastrointestinal disorders and/or restoring normal gastrointestinal microflora (par. [0111], p. 8; par. [0159], p. 11). 
One with ordinary skill in the art at the time of invention would have thus modified the oral compositions of Sadowsky et al. by adding a non-pathogenic E. coli because it would advantageously restore normal gastrointestinal flora and help treat gastrointestinal disorders. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is the rationale supporting obviousness. Id.
Claim 7 is therefore obvious over Sadowsky et al. in view of Fitzpatrick et al..

Claims 1-3, 5-6, 8-10, 13-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadowsky et al. (Pub. No. WO 2012/122478 A1) in view of Borody (Pub. No. WO 90/01335).
Sadowsky et al.’s teachings are discussed above and applied herein. Sadowsky et al. anticipates claims 1-3, 5-6, 9, 13-15, and 17.
	Regarding claims 8 and 10: the product of claim 1 has the additional limitation “wherein if the bacteria comprise a mixture of bacterial strains, then at least 50% of the bacterial strains… are Verrucomicrobia, Bacteroidetes, Firmicutes, or Proteobacteria” (claim 8) or “further comprising substantially purified Clostridium” (claim 10).
The fecal microbes in Sadowsky et al.’s oral compositions comprise members of Bacteroidetes, Firmicutes, Proteobacteria (lines 21-34, p. 9) including class Clostridia and order Clostridiales, as well as Verrucomicrobia (lines 5-6, p. 10), but the prior art does not explicitly teach that they make up at least 50% of the fecal microbes and that it specifically includes the genus Clostridium.
Borody, however, teaches that a composition comprising bacteria that resembles normal healthy human fecal flora is useful for treating chronic disorders associated with abnormal or an abnormal distribution of microflora in the gastrointestinal tract of a host (fifth par., p. 5). Suitable bacteria in Borody’s composition include Bacteroides, Lactobacillus, Ruminococcus, Escherichia, Gemmiger, Clostridium (sixth par., p. 5), and those listed in Table 1 (p. 7-8), wherein preferred bacteria are Bacteroides and E. coli (seventh par., p. 5). Table 1 shows that at least 50% of bacteria strains of a healthy human fecal flora belong to the recited phyla. Thus based on the teachings of Borody, a person with ordinary skill in the art would have been motivated to ensure that the disclosed composition contains bacterial strains that resemble those found in a normal healthy human which comprises at least 50% that belong to Verrucomicrobia, Bacteroidetes, Firmicutes, or Proteobacteria, and includes Clostridium. Obviousness is grounded on the rationale that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Id.
Accordingly, claims 8 and 10 are obvious over Sadowsky et al. in view of Borody.

Claims 1-3, 5-6, 9, 11-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadowsky et al. (Pub. No. WO 2012/122478 A1) in view of Gibson et al. (Nutrition Today 2008, Vol. 43, pages 54-59).
The teachings of Sadowsky et al. are described previously and applied herein. Sadowsky et al. is found to anticipate claims 1-3, 5-6, 9, 13-15, and 17.
Regarding claims 11-12: the product of claim 1 is further required to comprise “one or more prebiotics” (claim 11) and “a fructooligosaccharide, a glucooligosaccharide, a xylooligosaccharide, a galactooligosaccharide, an arabinoxylan, an arabinogalactan, a galactomannan, a polydextrose, an oligofructose, an inulin, a derivative thereof, or a combination thereof” (claim 12).
Sadowsky et al. is different from the instant claims in that the oral compositions do not contain prebiotic(s).
Prebiotic is defined as a non-digestible material that beneficially affects the host by selectively stimulating the growth and/or activity of a limited number of bacteria in the colon. Gibson et al. teaches that combining a prebiotic with probiotic bacteria is known in the field. Referred to as synbiotics, the incorporation of prebiotics improves the survival of live probiotic bacteria by providing a selective growth substrate. Examples of prebiotics include inulin-type fructans such as inulin and oligofructose. Inulin and oligofructose are resistant to hydrolysis by mammalian digestive enzymes and extreme pH in the human gastrointestinal tract. Thus, they arrive in the colon intact and can be metabolized by the microflora. According to Gibson et al., previous studies show that inulin and oligofructose not only increase lactobacilli and bifidobacteria and lower the number of pathogens, thereby decreasing infection, but also significantly lessen diarrhea, vomiting, and flatulence. Supplementation of inulin and oligofructose in animal models of inflammatory bowel disease has also been shown to reduce inflammation. In experimental animals, the addition of inulin-type fructans also normalize blood lipid and glucose levels, as well as reduce body weight. 
Since inulin and oligofructose promotes the survival of probiotic bacteria as shown by Gibson et al., it would have been obvious for a person with ordinary skill in the art to add prebiotics like inulin and oligofructose to Sadowsky et al.’s composition. The addition of a prebiotic like inulin and oligofructose is also expected to advantageously reduce incidence of infection and disease, as well as provide other health benefits. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so.
Claims 11-12 are thus obvious over Sadowsky et al. in view of Gibson et al..
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,149,867 in view of Sadowsky et al. (Pub. No. WO 2012/122478 A1).
US 10,149,867 discloses a pharmaceutical composition comprising: a therapeutically effective amount of a substantially purified Akkermansia, wherein the substantially purified Akkermansia comprises at least 50% of a strain of Akkermansia; a prebiotic; and a pharmaceutically acceptable carrier, wherein the pharmaceutical composition is formulated for oral delivery and encapsulated by a coating which does not fully degrade until after it exits the stomach of a subject. Applicable prebiotics include fructoligosaccharide and inulin. In some embodiments, the pharmaceutical composition further comprises at least one of a substantially purified Bacteroidetes, a substantially purified Firmicutes, and a substantially purified Proteobacteria. In one embodiment, the substantially purified Firmicutes is substantially purified Clostridium. The U.S. patent also discloses that the Akkermansia is viable and can be lyophilized.
Given that Akkermansia is a species belonging to the phylum Verrucomicrobia and the pharmaceutical composition is formulated for delivery, the disclosed product is analogous to the claimed product of the instant application. Even though the claims of the U.S. patent do not explicitly teach that the composition is a “food, drink, dietary supplement, food supplement, or food additive” (which is taken to mean the claimed product is edible and can be combined with food/drink), preparing bacteria like Verrucomicrobia in an ingestible form or incorporated with a food/drink is conventional and known in the art. Sadowsky et al., for instance, teaches providing Verrucomicrobia in a form suitable for oral delivery such as a pill or combining it with a food. Thus, one with ordinary skill in the art would have applied the teachings of Sadowsky et al. and arrive at the claimed invention. 
	
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,149,870 in view of Sadowsky et al. (Pub. No. WO 2012/122478 A1); over claims 1-20 of U.S. Patent No. 10,149,870 in view of Sadowsky et al. (Pub. No. WO 2012/122478 A1); and over claims 1-7 and 10-20 of co-pending application 16/670695 (recently allowed) in view of Sadowsky et al. (Pub. No. WO 2012/122478 A1).
	The U.S. patents are directed to a method for treating a metabolic disorder or lowering triglycerides in a subject in need thereof, while the recently allowed co-pending application is drawn to a method of increasing Verrucomicrobia in a subject having decreased levels of Verrucomicrobia compared to a normal individual. All these methods comprise orally administering a composition comprising a therapeutically effective amount of bacteria comprising substantially purified Akkermansia to the subject, wherein the composition can be co-administered with another probiotic strain and/or one or more prebiotics. One aspect of the composition used is that the Akkermansia is lyophilized. In some embodiments, at least 50% of the bacterial strains in the composition are Verrucomicrobia, Bacteroidetes, Firmicutes, or Proteobacteria.
Although the claims at issue are not identical, the composition disclosed by the U.S. patents and allowed co-pending application contains Verrucomicrobia (since Akkermansia is classified under the phylum Verrucomicrobia) and the teaching that the composition is orally administered indicates that it is formulated for oral delivery. The disclosed compositions are therefore comparable to the instant application’s product. While the disclosed composition is not explicitly taught to be a “food, drink, dietary supplement, food supplement, or food additive” (which is taken to mean the claimed product is edible and can be combined with food/drink), Sadowsky et al. teaches providing Verrucomicrobia in a form suitable for oral delivery or combining it with a food. A person with ordinary skill in the art would have therefore modified the disclosed composition by applying Sadowsky et al.’s teachings with reasonable expectation that the resulting composition would be edible and suitable to eat or drink.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651